DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Generic claim 1 is allowable. The restriction requirement of species, as set forth in the Office action mailed on 5/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-W is withdrawn.  Claims 6-11 and 13-16, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-19, directed to a nonelected invention remains withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 17-19 directed to an invention non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.
Allowable Subject Matter
Claims 1-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or fairly suggest the claimed firearm having an aim-compensation system, comprising: a firearm having a barrel, the firearm has structure to fire a projectile; a sensor on the firearm configured to determine an orientation of the firearm; a control unit configured to determine an intended point-of-aim of the firearm and an actual point-of-aim of the firearm based on an orientation of the firearm as determined by the sensor, wherein the control unit determines a differential of the intended point-of-aim and the actual point-of-aim; and a muzzle device on the barrel of the firearm, wherein the muzzle device is in communication with the control unit, and wherein, when the projectile is fired, the muzzle device has structure to direct a gas toward the projectile in an amount and direction based on the differential determined by the control unit so as to exert an aerodynamic force directly on the projectile to alter the trajectory of the projectile towards the intended point-of-aim. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed method of aim-compensation for a firearm, comprising: determining, by means of a sensor on the firearm, a first orientation of the firearm corresponding to an intended point-of-aim; determining, by means of the sensor arranged on the firearm, a second orientation of the firearm at the time the firearm is fired; determining, by means of a control unit of the firearm, a differential between the first orientation and the second orientation; and inducing, by means of a muzzle device of the firearm, an aerodynamic force on a projectile by directing a gas toward the projectile in an amount and direction based on the differential determined by the control unit such that a trajectory of the projectile is altered to direct the project toward the intended point-of-aim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Panak (US Patent Application Publication 2015/0308777) as the closest prior art discloses a targeting apparatus that has the point of aim compensator system comprising the sensor which figures a differential, however, the system of Panak utilizes exit ports (26) for gases to exit the apparatus in order to shift the projectile’s trajectory via the barrel, rather than directing gases toward the projectile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641